Ocasio v State of New York (2021 NY Slip Op 00959)





Ocasio v State of New York


2021 NY Slip Op 00959


Decided on February 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


920 CA 19-02128

[*1]ALYSA OCASIO, ANDREW OCASIO AND JAHAIRA HOLDER, AS ADMINISTRATRIX OF THE ESTATE OF SANDY GUARDIOLA, CLAIMANTS-APPELLANTS,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 132102.) 


BELDOCK LEVINE & HOFFMAN LLP, NEW YORK CITY (LUNA DROUBI OF COUNSEL), FOR CLAIMANTS-APPELLANTS.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Debra A. Martin, J.), entered May 9, 2019. The order granted defendant's motion to dismiss the amended claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision and order at the Court of Claims (Martin, J.) insofar as the court granted defendant's pre-answer motion to dismiss the amended claim on the ground that the notice of intention to file a claim and the amended notice of intention to file a claim "did not 'provide a sufficiently detailed description of the particulars of the claim to enable [defendant] to investigate and promptly ascertain the existence and extent of its liability' " (Flemming v State of New York, 120 AD3d 848, 848 [3d Dept 2014]; see Cendales v State of New York, 2 AD3d 1165, 1167 [3d Dept 2003]). Although claimants state in their notice of appeal that they appeal from each and every part of the decision and order, claimants do not raise in their brief any contentions concerning that part of the order dismissing the individual claims of claimants Alysa Ocasio and Andrew Ocasio. We therefore deem any issues with respect thereto abandoned (see Ciesinski v Town of Aurora, 202 AD2d 984, 984 [4th Dept 1994]).
In light of our determination, we do not address claimants' remaining contentions.
Entered: February 11, 2021
Mark W. Bennett
Clerk of the Court